Taylor, C. J.:
The plaintiffs in error were tried and convicted at the Spring term, 1896, of the Circuit Court of DeSoto*437county of the crime of larceny of cattle, and sentenced-to two years confinement in the penitentiary, from which sentence they bring writ of error.
The only assignment of error urged here is that the-verdict was contrary to the evidence, and is not supported thereby.
Fruitless would be the task of rehearsing the evidence here. We have considered it carefully, and are* unable to agree with the counsel for the plaintiffs in error that it is insufficient to support the verdict of conviction found by the jury thereon. On the contrary, we think that it does sustain the verdict found,, and the judgment of conviction predicated thereon is,, therefore, hereby affirmed.